DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the visibly transparent electrode" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the first electrode”. 
Claim 18 recites the limitation "the … visibly transparent substrate" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change the limitation to “the substrate”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka et al. (WO 2018/0186389 A1) (refer to US 2020/0035932 A1 for English Translation).
Regarding claim 1, Yoshioka discloses a photoactive compound having the formula (1) 
    PNG
    media_image1.png
    178
    170
    media_image1.png
    Greyscale
 ([0059-[0082]), 
which reads on instant claimed formula 
    PNG
    media_image2.png
    154
    203
    media_image2.png
    Greyscale
, wherein X in the claimed formula is equivalent to X1 or X2 in Yoshioka, substituents R in the claimed formula are equivalent to R1-R6 or R17-R12 in Yoshioka (see [0059-0082]).
Yoshioka further discloses that X (X1 or X2) is N or C-R ([0065]), wherein M is a metal atom with a stable +2 oxidation state (divalent metal atom has +2 oxidation state, [[0069]), wherein each R is independently H, F, Cl, Br, I ([0060-0064]), CF3, CN, a substituted silyl group, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted 5-membered ring, a substituted or unsubstituted 5-membered heterocyclic ring, a substituted or unsubstituted 6-membered ring, a substituted or unsubstituted 6-membered heterocyclic ring, or a substituted or unsubstituted fused ring.
Alternatively, compound D-4 
    PNG
    media_image3.png
    260
    183
    media_image3.png
    Greyscale
as disclosed on page 18 reads on instant claimed formula 
    PNG
    media_image2.png
    154
    203
    media_image2.png
    Greyscale
 with X being C-R with R being H, M being Zn having +2 oxidation state, some R being H and some R being alkyl group C-R with R being H. 

Regarding claim 2, Yoshioka further discloses that the photoactive compound has a molecular weight of from 250 atomic mass units to 1500 atomic mass units (compound D-4 on page 18 has a molecular weight of 432.38 atomic mass unit).

Regarding claim 3, Yoshioka further discloses that the compound is same as the instant claimed compound (see rejection claim 1), and thus, a sublimation purification must inherently or implicitly yield by mass of 20% of greater.  

Regarding claim 4, Yoshioka further discloses that the compound is same as the instant claimed compound (see rejection claim 1). Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP §2112.01).  Thus, a thermal decomposition temperature of the compound of Yoshioka must inherently or implicitly be 200-500 oC.

Regarding claim 5, Yoshioka further discloses that the compound is same as the instant claimed compound (see rejection claim 1). Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP §2112.01).  Thus, the compound of Yoshioka must inherently or implicitly exhibit a bandgap of 0.5-4 eV. 

Regarding claim 6, Yoshioka further discloses that the compound is same as the instant claimed compound (see rejection claim 1). Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP §2112.01).  Thus, the compound of Yoshioka must inherently or implicitly exhibit a sublimation temperature of 150-450oC at pressures of from 0.2-10-7 Torr.

Regarding claim 7, Yoshioka further discloses that M is Zn or Cu ([0069]).

Regarding claim 8, Yoshioka further discloses that R and R together form a fused ring group ([0076]).

Regarding claim 9, Yoshioka further discloses that R is independently H ([0060-0064]).
Regarding claim 10, Yoshikawa further discloses that the compound has a formula represented by 
    PNG
    media_image4.png
    157
    104
    media_image4.png
    Greyscale
(formula 1 of Yoshioka, in which substituents R2-R3, R4-R5, R8-R9 and R10-R11 together forms fused ring as disclosed in [0076]).

Regarding claim 11, Yoshikawa further discloses that the compound has a formula represented by 
    PNG
    media_image5.png
    148
    144
    media_image5.png
    Greyscale
(formula 1 of Yoshioka, in which both Y and Z are C-R) ([0059]).

Regarding claim 13, Yoshioka discloses a photovoltaic device (photoelectric conversion element 10b, fig. 1B) ([0041]), comprising:
a substrate ([0159]) (fig. 1B and [0041]); 
a first electrode (11) coupled to the substrate (fig. 1B and [0041]); 
a second electrode (15) above the first electrode (11) (fig. 1B and [0041]); 
a first photoactive layer (photoelectric conversion film 12) between the first electrode (11) and the second electrode (15),	wherein the first photoactive layer comprises the photoactive compound of claim 1; and 
a second photoactive layer (16A or 16B) between the first electrode (11) and the second electrode (15), wherein the second photoactive layer (16A or 16B) comprises a counterpart electron donor material or a counterpart electron acceptor material (electron blocking film comprises donor type material, and hole blocking layer comprises acceptor type material [0041]), and wherein the first photoactive layer (12) and the second photoactive layer (16A or 16B) correspond to separate photoactive layers (in the case of fig. 1B) or a fully mixed photoactive layer (see claim 1 or [0015], in which the photoactive compound and n-type acceptor semiconductor are mixed to form the photoactive layer).

Regarding claim 14, Yoshioka further discloses that the second electrode (15) is visibly transparent ([0040] and [0145-0147] – AZO, FTO, ITO, IZO are at least partially visibly transparent conductive oxide material).

Regarding claim 15, Yoshioka further discloses that the second electrode (15) is at least partially transparent ([0040] and [0145-0147] – AZO, FTO, ITO, IZO are at least partially transparent conductive oxide material).

Regarding claim 16, Yoshioka further discloses that the photoactive compound of claim 1 is an electron acceptor compound ([0109] - the compound of claim 1 has electron affinity, that must capable of acting as electron acceptor) (also note that the compound of claim 1 has same structure as the instant claim 1 and thus must function as the electron acceptor as in the case of the instant application) and wherein the second photoactive layer comprises a counterpart electron donor material (see fig. 1B, in which the photoactive layer is 16A is an electron blocking film that comprises electron donating compound, [0041] and [0152]).

Regarding claim 17, Yoshioka further discloses that the photoactive compound of claim 1 is an electron donor compound (p-type semiconductor, [0106]) (also note that the compound of claim 1 has same structure as the instant claim 1 and thus must function as the electron donor as in the case of the instant application) and wherein the second photoactive layer comprises a counterpart electron acceptor material (see fig. 1B, in which the photoactive layer is 16B is a positive blocking film that comprises electron accepting compound, [0041] and [0155-0156]).

Regarding claim 18, Yoshioka discloses a method of making a photovoltaic device (photoelectric conversion element 10b, fig. 1B) ([0041]), the method comprising: 
providing a substrate ([0159]) (fig. 1B and [0041]); 
providing a first electrode (one of 11 and 15) coupled to the substrate; 
depositing a photoactive layer (12) over the visibly transparent electrode (11 or 15, [0144-0147]) (AZO, FTO, ITO, IZO are at least partially visibly transparent conductive oxide material) and visibly transparent substrate (glass substrate, which is visibly transparent substrate, [0159]) by a vapor deposition technique ([0142]), the photoactive layer comprising the photoactive compound of claim 1 (see rejection of claim 1); and 
providing a second electrode (other of 15 and 11) over the photoactive layer (12) (see fig. 1B).

Regarding claim 19, Yoshioka further discloses depositing the photoactive layer comprises depositing the photoactive compound using a thermal evaporation process (PVD or CVD, [0142]).

Regarding claim 20, Yoshioka further discloses that the first or second electrode (11 or 15) is visibly transparent ([0040] and [0145-0147] – AZO, FTO, ITO, IZO are at least partially visibly transparent conductive oxide material).

Regarding claim 21, Yoshioka further discloses that the first or second electrode (11 or 15) is at least partially transparent ([0040] and [0145-0147] – AZO, FTO, ITO, IZO are at least partially transparent conductive oxide material).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka as applied to claim 1 above.
Regarding claim 12, Yoshioka further discloses that the compound is represented by 
    PNG
    media_image1.png
    178
    170
    media_image1.png
    Greyscale
 ([0059-[0082]), wherein M is Zn ([0069]).

Yoshikawa further R can be aryl group ([0062]) and further discloses substituents R can be fused together to form 6-C ring ([0076]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have chosen R1 and R6 to be phenyl aryl group, to have fused R2 and R3 to form C-6 Ring, and to have fused R4 and R5 to form C-6 ring, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Note that with M being Zn, R1 and R6 being phenyl aryl group, R2 and R3 fusing together to form C-6 Ring, and R4 and R5 fusing together to form C-6 ring would give the claimed formula 
    PNG
    media_image6.png
    135
    147
    media_image6.png
    Greyscale
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2004/0254383 A1 discloses a compound (bis(5-phenyldipyrrinato)Zinc(II),  [0035]) that reads on instant claimed photoactive compound. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268. The examiner can normally be reached M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM MOWLA/            Primary Examiner, Art Unit 1721